Citation Nr: 0734971	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  07-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 0 
percent disabling (noncompensable) for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a higher initial rating in excess of 30 
percent disabling for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection for 
PTSD and left ear hearing loss but denied service connection 
for right ear hearing loss and tinnitus.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 30 
percent rating for PTSD and the noncompensable rating for 
left ear hearing loss are not full grants of the benefits 
sought on appeal, and since the veteran did not withdraw his 
claim of entitlement to a higher initial rating for either 
claim, the matters remain before the Board for appellate 
review.

In July 2007, the veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Louisville RO before Kathleen K. Gallagher, a Veterans Law 
Judge (VLJ) who was sitting in Washington, DC, and who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this hearing is 
in the veteran's claims folder.

The issue of entitlement to an increased initial evaluation 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Left ear hearing loss is not at a level of severity to 
warrant a compensable schedular evaluation.

3.  Right ear hearing loss has not been shown.

4.  Resolving all doubt in favor of the veteran, tinnitus was 
incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.85, 4.86 Diagnostic Code 6100 (2007).

2.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2007).

3.  Tinnitus has been shown to be etiologically related to 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
The veteran was told to send any information in his 
possession that pertained to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letters advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

The law requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Regarding the claim for entitlement to an increased 
evaluation for left ear hearing loss, the Board notes that 
the August 2005 rating decision also granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation effective from September 27, 2004.  
The veteran filed his notice of disagreement (NOD) in 
September 2005 in which he disagreed with the initial 
evaluation assigned for his left ear hearing loss.  As such, 
the appeal of the assignment of the initial evaluation for 
left ear hearing loss arises not from a "claim" but from an 
NOD filed with the RO's initial assignment of a rating.

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original disability evaluations assigned his left 
ear hearing loss in his September 2005 NOD.  According to 
VAOPGCPREC 8-2003, if in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a NOD that raises a new issue, section 
7105(d) only requires VA to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved.  The RO properly issued a January 2007 SOC, which 
contained the pertinent laws and regulations, including the 
schedular criteria, and the reasons his claim was denied.  
Thus, a notification letter is not necessary for the issue of 
entitlement to a higher initial evaluation for left ear 
hearing loss.  As such, the Board finds that the notice 
provisions of the law have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.
In a letter dated in March 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disabilities 
on appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not warranted 
for right ear hearing loss and an initial higher evaluation 
is not warranted for left ear hearing loss.  Further, 
entitlement to service connection for tinnitus is being 
granted in the decision below.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent VA 
examinations in July 2005 in connection with his claims.  The 
veteran testified at a hearing conducted in July 2007.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to his claims.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

1.  Left ear hearing loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (1999); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to an initial compensable evaluation 
for his left ear hearing loss pursuant to 38 C.F.R.§§  4.85 
or 4.86, Diagnostic Code 6100.  The July 2005 VA audiological 
evaluation is the only post-service medical evidence 
pertinent to the veteran's claim and the veteran testified 
during his July 2007 hearing that he had not been evaluated 
for his hearing since the July 2005 examination.  In this 
regard, on the authorized VA audiological evaluation in July 
2005 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
10
45
45

The veteran's average pure tone threshold was 28.75 decibels 
in his left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 84 
percent in the left ear.  The results of the July 2005 VA 
examination correspond to Level I hearing for the right ear 
and to Level II for the left ear in Table VI.  38 C.F.R. 
§ 4.85(f).  When those values are applied to Table VII, it is 
apparent that the currently assigned 0 percent disability 
evaluation for the veteran's left ear hearing loss is 
accurate and appropriately reflects his hearing loss under 
the provisions of 38 C.F.R. § 4.85. 

The Board has also considered whether a compensable 
evaluation for left ear hearing loss is warranted under 38 
C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.  In this regard, 
the veteran does not have puretone thresholds of 55 decibels 
or more at each of the frequencies of 1000, 2000, 3000 and 
4000 hertz or a puretone threshold of 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz on his July 
2005 audiological examination.  Thus, the Board finds that 
the current noncompensable (0 percent disability) evaluation 
is appropriate and that there is no basis for awarding a 
higher initial evaluation for left ear hearing loss.  
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.

The Board acknowledges the veteran's testimony during his 
July 2007 hearing and the statements of his family members 
also dated in July 2007 that the veteran has difficulty 
hearing.  However, the Board notes that when evaluating 
hearing loss under 38 C.F.R. § 4.85, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann, 3 Vet. App. at 349.  
Therefore, although the Board is sympathetic to the veteran's 
difficulty with hearing, the Board can only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992), 38 C.F.R. 
§§ 4.85, 19.5.  As such, entitlement to a higher initial 
evaluation for left ear hearing loss cannot be granted.  
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this regard, there has been no 
showing that the veteran's service-connected left ear hearing 
loss has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability and that the rating criteria adequately account 
for the severity of his disability.  See 38 C.F.R. § 4.1.  
Therefore, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
left ear hearing loss under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In rendering a decision on appeal, it must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").

2.  Right ear hearing loss

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for right ear 
hearing loss.  There were no in-service or post service 
audiological findings of right ear hearing loss for VA rating 
purposes.  Therefore, service connection cannot be granted.  

The February 1966 entrance examination and report of medical 
history were negative for complaints, treatment, or diagnosis 
of right ear hearing loss.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

The December 1969 separation examination and report of 
medical history were also absent for complaints, treatment, 
or diagnosis of right ear hearing loss.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
20

The only post-service medical evidence pertaining to hearing 
loss was the July 2005 VA audiological examination.  The 
veteran complained of a gradual decrease in hearing over the 
past several years.  It was noted that the veteran spent the 
first 18 months of his military service testing jet engines 
and had significant noise exposure.  While he was in Vietnam, 
he was exposed to 505 Howitzers, mortars, rockets, and 
aircraft engines.  The veteran reported very little post 
service noise exposure.  His pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

As shown above, the veteran has not been shown to have an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or greater; or an auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent in-service or post service.  38 C.F.R. 
§ 3.385.  In other words, the veteran has not been shown to 
have right ear hearing loss for VA service connection 
purposes.  Evidence must show that the veteran has the 
disability for which benefits are being claimed.  Degmetich, 
104 F. 3d at 1332.  

The Board acknowledges the veteran's testimony and that of 
his family members dated in July 2007 that he has decreased 
hearing.  However, the Board is bound by the laws and 
regulations when rendering a determination.  As reflected 
above, right ear hearing loss has not been shown for purposes 
of 38 C.F.R. § 3.385.  Further, right ear hearing loss was 
not shown to have manifested within one year after the 
veteran's separation from service.  As such, service 
connection for right ear hearing loss cannot be granted.  38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.385.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for right ear hearing loss is denied.

3.  Tinnitus

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

In considering the evidence under the laws and regulations as 
set forth above, and after resolving all doubt in favor of 
the veteran, the Board finds that service connection is 
warranted for tinnitus.  In this regard, the veteran 
testified that he has had tinnitus intermittently since 
service.  Although the veteran denied tinnitus during his 
July 2005 VA audiological evaluation, the more probative 
evidence supports a current finding of tinnitus with a 
continuity of symptomatology since service.  Therefore, 
service connection for tinnitus is established.  

During his July 2007 hearing, the veteran testified that he 
has experienced ringing in his ears intermittently since 
service, more so in his left ear than his right ear.  The 
Board notes that the veteran is competent to give evidence 
about what he experienced; i.e., that he has had tinnitus 
since service.  See Charles v. Principi, 16 Vet. App. 370, 
274 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Further, in accordance with Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir., 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  As such, the Board finds that the veteran's 
contentions that he experienced intermittent ringing in his 
ears since service, left more than right, to be competent and 
credible and therefore affords them great probative weight.

During the July 2005 VA audiological examination, the veteran 
denied tinnitus.  However, the Board notes, as discussed more 
thoroughly above, that the veteran is service connected for 
hearing loss in his left ear.  Importantly, the veteran was 
found to have left ear high frequency hearing loss that was 
at least as likely as not the result of noise exposure in the 
military at the time of his July 2005 VA audiological 
examination.  Although the veteran's testimony at the hearing 
is different from what the VA examiner stated the veteran 
reported on examination, the Board finds the veteran's 
testimony in this case to be credible, that is, believable, 
despite what he may have told the examiner in July 2005.  In 
fact, his testimony is not inconsistent with what he reported 
to the examiner because he testified that he experienced the 
ringing on and off since service, so it is possible that he 
was not experiencing tinnitus at the time of the examination.  
In this regard, the Board notes that the veteran's 
description at the hearing of intermittent tinnitus is 
credible because tinnitus "may be intermittent, continuous, 
or pulsatile (synchronous with the heartbeat)."  The Merck 
Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear 
Problems.  Moreover, the fact that the veteran has been found 
to have left ear hearing loss and reported hearing loss since 
service also adds to the credibility of his testimony that he 
has had tinnitus since that time as well because "an 
associated hearing loss is usually present" with tinnitus.  
Id.  Concerning this, the Board notes that tinnitus may occur 
as a symptom of nearly all ear disorders including 
sensorineural or noise-induced hearing loss.  Id.  
Additionally, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The 
Merck Manual, Section 7, Cha. 85, Inner Ear.  As previously 
stated, the veteran was found to have left ear high frequency 
hearing loss that was at least as likely as not the result of 
noise exposure in the military.  As such, the veteran's 
reported symptomatology is consistent with the medical 
literature.

In sum, the Board finds the veteran's testimony that he had 
tinnitus since service to be both credible and competent.  
Further, after resolving all doubt in favor of the veteran, 
the Board affords more probative weight to the veteran's 
testimony and contentions that he has had intermittent 
tinnitus since service.  Therefore, service connection for 
tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to a higher initial rating in excess of 0 percent 
disabling (noncompensable) for left ear hearing loss is 
denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

4.  PTSD

During his July 2007 hearing, the veteran testified that he 
attended Vet Center group meetings at Corbin, Kentucky, and 
that C.L. led the groups.  The veteran added that C.L. came 
from Lexington VAMC.  At the time of the hearing, the 
veteran's representative was asked to obtain the Vet Center 
treatment records along with the veteran's most recent 
treatment records from the Lexington VAMC.  However, although 
treatment records from the Lexington VAMC are of record from 
July 2005 to July 2007, treatment records from a Vet Center 
are not among them.  The existing treatment records reveal 
that the veteran did not attend PTSD groups from July 2005 to 
March 2007.  However, the last mental health record was dated 
in March 2007, and it is unclear exactly when the veteran 
began to attend Vet Center group meetings.  The Board also 
notes that the periodic mental health notes dated from July 
2005 to July 2007 do not contain much information that 
relates to the PTSD rating criteria.  As such, because the 
veteran testified that he attends Vet Center group meetings 
and they are not of record, the Board finds that a remand is 
necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain treatment records from 
the Vet Center located in Corbin, 
Kentucky, from approximately March 2007 to 
the present.  

2.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
claim for entitlement to an initial 
evaluation in excess of 30 percent 
disabling for PTSD should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he and his representative 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


